The question for decision in this case is whether an appeal in a civil case can be effectuated from a justice of the peace court to the circuit court by delivery to the justice of the peace of a personal check of one of the defendants against whom a personal judgment had been rendered in the justice court. Appellant obtained in a justice court a personal judgment against George Guess and Mrs. George Guess and Claude Wilkes for $167.16. The circuit court on appeal to it rendered judgment for appellees. It is admitted no appeal bond was given but that in lieu thereof a personal check of Wilkes for $250 was delivered the justice of the peace, although the transcript of the record of the justice of the peace makes no reference whatever to it. This check was cashed by the circuit clerk after the transcript of the record was filed with him, and the clerk, after rendition of the judgment by the circuit court, paid the money to appellee, Wilkes. Consequently, neither the check nor the money is now available. *Page 443 
It is the contention of appellant that the attempted appeal was a nullity and that the circuit court had no jurisdiction to hear this case on its merits and should have dismissed the appeal, and that, therefore, we have no jurisdiction and should here enter such dismissal.
The requirements for appeals are purely statutory. 4 C.J.S., Appeal and Error, Sec. 425, p. 881. The only statute in Mississippi prescribing the conditions of the appeal in this case is Section 1198, Code of 1942, reading, in the parts pertinent here, "Either party may appeal to the circuit court of the county from the judgment of any justice of the peace if appeal be demanded and bond given within ten days after the rendition of the judgment. The party taking the appeal shall give bond, with a sufficient surety, to be approved by said justice, payable to the opposite party, in the penalty of double the amount of the judgment, or double the value of the property involved, and all costs accrued and likely to accrue in the case, and in no case to be less than one hundred dollars, conditioned for the payment of such judgment as the circuit court may render against him . . ."
The requirement as to bond is mandatory and jurisdictional. Humphreys v. McFarland (Miss.), 48 So. 182, and Johnson v. Marshall (Miss.), 48 So. 182, neither reported in the State Reports; Woods v. Davidson, 57 Miss. 206; Carney v. Moore,130 Miss. 658, 94 So. 890; Lamas v. Renaldo, 151 Miss. 325,117 So. 331. The appeal was a nullity. The circuit court had no jurisdiction.
But it is contended by appellees that the circuit court could have permitted the filing of a bond had motion been made to that effect. Section 1208, Code 1942. The provisions of that section apply where a defective or insufficient bond has been filed, or properly tendered, but not to cases where there has been no attempt to give a bond. If the section applied in the latter case, the appeal could be successfully prosecuted for any reason, or upon any kind of pretext, or, for that matter, without reason or pretext. *Page 444 
It is also contended by appellees that appellant is estopped to raise the question here because the record does not show that it was raised below. Appellant replies that it did raise it by oral motion to dismiss, which was overruled. However, the record does not show such motion and we must consider the question as though not raised in the lower court. The question, being jurisdictional, can be raised here for the first time. Carney v. Moore, supra; Gardner et al. v. Cade, 190 Miss. 505, 200 So. 720.
The circuit court had no jurisdiction to hear this case on its merits and should have dismissed the appeal; consequently, we have no such jurisdiction, and can only enter here the judgment which the circuit court should have rendered, i.e., dismiss the appeal to the circuit court, leaving the judgment of the justice of the peace in full force and effect.
So ordered.